 

Exhibit 10.44

NOBLE CORPORATION

TIME-VESTED RESTRICTED STOCK UNIT AWARD

THIS INSTRUMENT (the “Instrument”), made as of the ____ day of __________, 2016,
by Noble Corporation plc, a public limited company incorporated under the laws
of England and Wales (the “Company”) evidences the time-vested Restricted Stock
Units (as defined in the Plan) awarded hereunder to _______________ (“Employee”)
and sets forth the restrictions, terms and conditions that apply thereto.

W I T N E S S E T H:

WHEREAS, the committee (the “Committee”) acting under the Company’s 2015 Omnibus
Incentive Plan, as amended (the “Plan”), has determined that it is desirable to
award time-vested Restricted Stock Units to Employee pursuant to the Plan; and

WHEREAS, pursuant to the Plan, the Committee has determined that the time-vested
Restricted Stock Units so awarded shall be subject to the restrictions, terms
and conditions set forth in this Instrument;

NOW, THEREFORE, the award of time-vested Restricted Stock Units is hereby
granted to Employee as follows:

1.Time-Vested Restricted Stock Unit Award.  On the terms and conditions and
subject to the restrictions, including forfeiture, hereinafter set forth, the
Company hereby awards __________________ Restricted Stock Units (the “Awarded
Restricted Stock Units”) to Employee pursuant to the Plan.  The Awarded
Restricted Stock Units are being awarded to Employee effective as of the date of
this Instrument (the “Effective Date”), and shall vest or be forfeited in
accordance with (and otherwise be subject to) the provisions of this
Instrument.  The Awarded Restricted Stock Units are being awarded to Employee
without the payment of any cash consideration by Employee, except that payment
of nominal value in respect of the Shares hereunder may be required by the
Committee or pursuant to procedures of the Committee in respect of the allotment
and issuance, transfer or delivery of such Shares.

2.Vesting and Forfeiture.  Except as set forth in Section 3 of this Instrument,
the Awarded Restricted Stock Units shall vest and the forfeiture restrictions
applicable to them under this Instrument shall terminate in accordance with the
provisions of the attached Schedule I, provided that Employee remains
continuously employed by the Company or an Affiliate from the Effective Date to
the applicable date of vesting.  Any Awarded Restricted Stock Units that have
not already vested shall be forfeited by Employee upon the termination of
Employee’s employment with the Company or an Affiliate for any reason other than
(i) death or Disability or (ii) after the occurrence of a Change in Control, by
reason of (A) the Company’s termination of Employee’s employment other than for
Cause (as defined below) or (B) Employee’s termination of Employee’s employment
for Good Reason (as defined below).  For purposes of this Instrument, transfers
of employment without interruption of service between or among the Company and
any of its Affiliates shall not be considered a termination of employment.

 

--------------------------------------------------------------------------------

 

3.Acceleration of Vesting.   

(a)All of the Awarded Restricted Stock Units that have not already vested shall
become fully vested and no longer subject to any forfeiture restrictions under
this Instrument if Employee’s employment with the Company or an Affiliate
terminates (i) by reason of the death or Disability of Employee or (ii) after
the occurrence of a Change in Control, by reason of (A) the Company’s
termination of Employee’s employment other than for Cause or (B) Employee’s
termination of Employee’s employment for Good Reason.

(b)For purposes of this Instrument, “Cause” shall mean (i) the willful and
continued failure of Employee to perform substantially Employee’s duties for the
Company (other than any such failure resulting from bodily injury or disease or
any other incapacity due to mental or physical illness); or (ii) the willful
engaging by Employee in illegal conduct or gross misconduct that is materially
and demonstrably detrimental to the Company and/or its Affiliates, monetarily or
otherwise.  For purposes of this provision, no act, or failure to act, on the
part of Employee shall be considered “willful” unless done, or omitted to be
done, by Employee in bad faith or without reasonable belief that Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chief Executive Officer or another senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Company in
good faith and in the best interests of the Company and its Affiliates.

(c)For purposes of this Instrument, “Good Reason” shall mean any of the
following (without Employee’s express written consent): (i) a material
diminution in Employee’s base salary as of the day immediately preceding the
Change in Control or (ii) the Company’s requiring Employee to be based at any
office or location more than 50 miles from Employee’s principal office or
location as of the day immediately preceding the Change in
Control.  Notwithstanding the foregoing, Employee shall not have the right to
terminate Employee’s employment hereunder for Good Reason unless (1) within 60
days of the initial existence of the condition or conditions giving rise to such
right Employee provides written notice to the Executive Vice President and
Corporate Secretary of the Company of the existence of such condition or
conditions, and (2) the Company fails to remedy such condition or conditions
within 30 days following the receipt of such written notice (the “Cure
Period”).  If any such condition is not remedied within the Cure Period,
Employee must terminate Employee’s employment with the Company within a
reasonable period of time, not to exceed 30 days, following the end of the Cure
Period.

4.Allotment and Issuance of Shares.  As soon as practicable following the date
any Awarded Restricted Stock Unit vests (but no later than the end of the
calendar year in which vesting occurs or, if later, 2.5 months after vesting),
the Company shall, subject to Section 7(b) herein, allot and issue or transfer
to Employee one Share in settlement of such Awarded Restricted Stock Unit and
such Awarded Restricted Stock Unit shall be canceled.

5.No Rights as Shareholder.  Employee shall have no rights as a shareholder of
the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until and to the
extent such Shares are allotted and issued or transferred to Employee as
provided herein.

2

--------------------------------------------------------------------------------

 

6.Dividend Equivalents.  The Company hereby awards Dividend Equivalents to
Employee with respect to the Awarded Restricted Stock Units.  The Dividend
Equivalents awarded to Employee under this Section 6 shall entitle Employee to
the payment, with respect to each Share that is subject to an Awarded Restricted
Stock Unit that has not been canceled or forfeited, of an amount in cash equal
to the amount of any cash dividend paid by the Company with respect to one Share
while such Awarded Restricted Stock Unit remains outstanding.  Such amount shall
be paid to Employee by Employee’s employer or the Company-appointed transfer
agent on the date of the payment of the related Dividend Equivalents.  

7.Arrangements and Procedures Regarding Nominal Value and Withholding Taxes

(a)Employee shall make arrangements satisfactory to the Committee for (i) the
payment of the aggregate nominal value with respect to the Shares that are
allotted and issued, transferred or delivered to or on behalf of Employee in
settlement of Awarded Restricted Stock Units that have become vested and (ii)
the payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units or the Dividend Equivalents
awarded under this Instrument, including, without limitation, taxes applicable
to (x) the awarding of the Awarded Restricted Stock Units or the allotment and
issuance or transfer of Shares in settlement thereof, or (y) the awarding of the
Dividend Equivalents or the payments made with respect thereto.

(b)Unless and until the Committee shall determine otherwise and provide notice
to Employee in accordance with Section 7(c), any obligation of Employee under
Section 7(a) that arises with respect to the allotment and issuance, transfer or
delivery of Shares in settlement of Awarded Restricted Stock Units that have
become vested may be satisfied, in accordance with procedures adopted by the
Committee, by (i) Employee’s forfeiture or surrender of the right to require the
Company to allot and issue, transfer or deliver Shares subject to such Awarded
Restricted Stock Units, (ii) causing such Awarded Restricted Stock Units to be
settled partly in cash or (iii) otherwise withholding a portion of such Shares.
In the case of Shares as to which the right to require allotment and issuance,
transfer or delivery is forfeited or surrendered pursuant to clause (i) and
Shares withheld pursuant to clause (iii) such Shares or rights shall be valued
at the Fair Market Value (of such Shares or the Shares to which such rights
relate, as the case may be) as of the date on which the taxable event that gives
rise to the withholding requirement occurs.  

(c)The Committee may determine, after the Effective Date and on notice to
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 7(b)) satisfactory to the Committee for
Employee to satisfy the obligation of Employee under Section 7(a).

(d)If Employee does not, for whatever reason, satisfy the obligation of Employee
under Section 7(a), then the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payments of any kind
otherwise due to Employee the amount required to satisfy the obligation of
Employee under such Section 7(a).

8.Non-Assignability.  This Instrument is not assignable or transferable by
Employee.  No right or interest of Employee under this Instrument or the Plan
may be assigned, transferred or alienated, in whole or in part, either directly
or by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law, either in such form as is

3

--------------------------------------------------------------------------------

 

acceptable to the committee), and no such right or interest shall be liable for
or subject to any debt, obligation or liability of Employee. 

9.Defined Terms; Plan Provisions.  Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Instrument shall have the meanings assigned to them under the provisions of the
Plan.  The Awarded Restricted Stock Units and the Dividend Equivalents subject
to this Instrument shall be governed by and subject to all applicable provisions
of the Plan.  This Instrument is subject to the Plan, and the Plan shall govern
where there is any inconsistency between the Plan and this Instrument.

10.Governing Law.  This Instrument shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of England and
Wales.

11.Binding Effect.  This Instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

12.Prior Communications; Amendment.  This Instrument, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, evidences the Award granted hereunder, which shall be subject
to the restrictions, terms and conditions hereof, and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to the subject matter hereof.  To the fullest extent provided by
applicable law, this Instrument may only be amended, modified and supplemented
in accordance with the applicable terms and conditions set forth in the Plan.

13.Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:

(a)If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:

Noble Corporation plc

Devonshire House, 1 Mayfair Place

London W1J 8AJ, England

Attention:  Executive Vice President and Corporate Secretary

Fax:  281-596-4486

With a copy to:

Chairman of Compensation Committee

c/o Noble Corporation plc

Devonshire House, 1 Mayfair Place

London W1J 8AJ, England

Fax:  281-596-4486

4

--------------------------------------------------------------------------------

 

(b)If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to: 

The last known address and number for Employee as maintained in the personnel
records of the Company

For purposes of this Section 13, the Company shall provide Employee with written
notice of any change of the Company’s address, and Employee shall be responsible
for providing the Company with proper notice of any change of Employee’s address
pursuant to the Company’s personnel policies, and from and after the giving of
such notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

14.Severability.  If any provision of this Instrument is held to be
unenforceable, this Instrument shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Instrument shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

15.Descriptive Headings.  The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Instrument, and
shall not affect in any manner the meaning or interpretation of this Instrument.

16.Gender.  Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

17.References.  The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited.  Whenever the
words “include,” “includes” and “including” are used in this Instrument, such
words shall be deemed to be followed by the words “without limitation.”

18.Unfunded Awards.  The awards made under this Instrument are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions hereof, and to the extent that Employee acquires
a right to receive compensation from the Company or an Affiliate pursuant to
this Instrument, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.

19.Compliance with Code Section 409A.  The compensation payable to or with
respect to Employee pursuant to the Awarded Restricted Stock Units is intended
to be compensation that is not subject to the tax imposed by Code Section 409A,
and this Instrument shall be administered and construed to the fullest extent
possible to reflect and implement such intent.

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has signed and delivered this Instrument as of
the date first above written.

NOBLE CORPORATION PLC

 

 

 

Name:

Julie J. Robertson

Title:

Executive Vice President

and Corporate Secretary

 

6

--------------------------------------------------------------------------------

 

SCHEDULE I

NOBLE CORPORATION

RESTRICTED PERIODS

FOR AWARD OF TIME-VESTED RESTRICTED STOCK UNITS

The Committee has determined that the following specified restricted time
periods shall be applicable to the Awarded Restricted Stock Units awarded
pursuant to the Instrument:

1.Restricted Periods.

 

 

(i)

One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the first anniversary of the Effective Date; and

 

 

(ii)

One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the second anniversary of the Effective Date; and

 

 

(iii)

One-third of the Awarded Restricted Stock Units shall vest and no longer be
subject to forfeiture on the third anniversary of the Effective Date.

 

 